J-S69016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: S.A.F.P.JR, A MINOR                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: K.M.F., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 2191 EDA 2019


                   Appeal from the Order Entered July 18, 2019
                 in the Court of Common Pleas of Bucks County,
                    Orphans' Court at No(s): No. 2019-A9013.


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                         FILED FEBRUARY 06, 2020

        K.M.F. (Mother) appeals the order terminating her rights to her seven-

year-old son, S.A.F.P. Jr. (Child), pursuant to the Adoption Act. See 23

Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1 After review, we affirm.

        In an opinion filed on September 26, 2019, the orphans’ court provided

a thorough recitation of the facts and procedural history of this case. 2

Therefore, we will only briefly summarize them. Child, born in April 2011, was

removed from Mother’s custody in April 2017 due to concerns about Mother’s

substance abuse, lack of treatment, lack of supervision and protective
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   S.P. (Father) voluntarily relinquished his parental rights.

2   See Orphans’ Court Opinion, 9/26/19, at 1-12.
J-S69016-19



capacity, and because of the existence of domestic violence in the home.

Bucks County Children and Youth Services Agency (CYS) had received six

referrals for abuse against Child committed by Mother’s paramour (D.R.).3

Child was formally adjudicated dependent in May 2017. Child was placed in

the home of his maternal aunt and uncle.

       At the time of Child’s adjudication, CYS developed a placement

permanency plan, which consisted of objectives Mother needed to fulfill in

order to be reunited with Child. Specifically, the plan obligated Mother to: 1)

obtain and maintain suitable housing; 2) obtain and maintain a source of

income; 3) obtain a mental health evaluation and follow any and all treatment

recommendations; 4) maintain regular visitation with Child; 5) submit to

random urine testing; and 6) address domestic violence concerns. Over the

course of the dependency case, Mother did not make significant progress

toward accomplishing any of these objectives.        Of note, Mother chose to

remain in a violent relationship with her paramour instead of alleviating the

principal concerns that led to Child’s removal.

       On February 5, 2019, CYS filed a petition to involuntarily terminate

Mother’s parental rights.4 The orphans’ court conducted evidentiary hearings

____________________________________________


3 In light of this Court’s redaction of all information that might identify Child,
we note that D.R. is most commonly identified as “Mr. R.” in the attached
orphans’ court opinion. See Orphans’ Court Opinion, 9/26/19, passim
(redacted).
4 In the parties’ briefs and in the orphans’ court opinion, there is reference to
a January 2019 goal change hearing. Those specifics are not in the record.

                                           -2-
J-S69016-19



in March 27, 2019. At the hearings, Child was represented by his guardian ad

litem, who indicated that Child’s legal interests merged with his best interests.

On July 8, 2019, the orphans’ court entered the order granting the petition

under 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b). Mother timely filed this

appeal.

      Mother raises the following issues for our review:

            1. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(2)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            2. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(5)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            3. Did the [orphans’] court erroneously grant [CYS’s]
               petition to involuntarily terminate the parental rights
               of [Mother] pursuant to 23 Pa.C.S.A. § 2511(a)(8)
               when [CYS] failed to prove the grounds thereunder by
               clear and convincing evidence?

            4. Did the [orphans’] court erroneously move its inquiry
               to the needs and welfare of [C]hild pursuant to 23
               Pa.C.S.A. § 2511(b) and erroneously find that
               termination would best meet said needs and welfare
               when [CYS] failed to prove grounds for involuntary
               termination of parental rights pursuant to the grounds
               alleged under 23 Pa.C.S.A. § 2511(a)(2), (5), and (8)
               by clear and convincing evidence?

            5. Did the trial court erroneously find that the needs and
               welfare of [C]hild as contemplated under 23 Pa.C.S.A.
               2511(b) were best met by terminating the parental
               rights of [Mother]?




                                      -3-
J-S69016-19



Mother’s Brief at 6.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following principles:

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court's determination of a
         petition for termination of parental rights. As in dependency
         cases, our standard of review requires an appellate court to
         accept the findings of fact and credibility determinations of
         the trial court if they are supported by the record. In re:
         R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
         are supported, appellate courts review to determine if the
         trial court made an error of law or abused its
         discretion. Id.; In re R.I.S., 36 A.3d 567, 572 (Pa.
         2011) (plurality). As has been often stated, an abuse of
         discretion does not result merely because the reviewing
         court might have reached a different conclusion. Id.; see
         also Samuel–Bassett v. Kia Motors America, Inc., 34
         A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
         634 (Pa. 2003). Instead, a decision may be reversed for an
         abuse of discretion only upon demonstration of manifest
         unreasonableness, partiality, prejudice, bias, or ill-will. Id.

         As we discussed in R.J.T., there are clear reasons for
         applying an abuse of discretion standard of review in these
         cases. We observed that, unlike trial courts, appellate courts
         are not equipped to make the fact-specific determinations
         on a cold record, where the trial judges are observing the
         parties during the relevant hearing and often presiding over
         numerous other hearings regarding the child and
         parents. R.J.T., 9 A.3d at 1190. Therefore, even where the
         facts could support an opposite result, as is often the case
         in dependency and termination cases, an appellate court
         must resist the urge to second guess the trial court and
         impose its own credibility determinations and judgment;
         instead we must defer to the trial judges so long as the
         factual findings are supported by the record and the court's
         legal conclusions are not the result of an error of law or an
         abuse of discretion. In re Adoption of Atencio, 650 A.2d
         1064, 1066 (Pa. 1994).



                                      -4-
J-S69016-19



In re I.E.P., 87 A.3d 340, 343–344 (Pa. Super. 2014) (quoting In re

Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012)).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We have

explained that the “standard of clear and convincing evidence is defined as

testimony that is so ‘clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.’ ” Id. (quoting In re J.L.C., 837 A.2d 1247, 1251

(Pa. Super. 2003)). Moreover, this Court may affirm the trial court's decision

regarding the termination of parental rights with regard to any one subsection

of section 2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).

      Here, the orphans' court terminated Mother's parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and (b).      We focus our review on

subsections (a)(2) and (b), which provide as follows:

         § 2511. Grounds for involuntary termination

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

          (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.



                                     -5-
J-S69016-19


           ***

           (b) Other considerations.—The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving of notice of the
           filing of the petition.

23 Pa.C.S. § 2511. This Court has explained that the focus in terminating

parental rights under section 2511(a) is on the parent, but under section

2511(b), the focus is on the child. In re Adoption of C.L.G., 956 A.2d 999,

1008 (Pa. Super. 2008) (en banc).

         Mother argues that the conditions which led to Child’s removal are in

the process of being remedied. Mother’s Brief at 18. Mother notes that she

has cooperated in her treatment plans and improved in her communication

with the foster parents. Id. at 19. Although Mother admits to the domestic

violence concerns involving her paramour, she argues that Child was never

exposed to those issues. Id. at 20. Finally, Mother argues that she has a

worthwhile bond with Child; and that although his preference is to reside with

the foster parents, Child maintained that he wanted contact with Mother. Id.

at 29.

         In response, the orphans' court has provided a thorough evaluation

supporting termination of Mother's parental rights to Child pursuant to each


                                        -6-
J-S69016-19



challenged provision, including 23 Pa.C.S.A. § 2511(a)(2) and (b). Having

reviewed the notes of testimony and the certified record, we conclude that the

Honorable Gary B. Gilman’s findings and conclusions are supported by clear

and convincing evidence of record, and we adopt Judge Gilman’s opinion as

our own.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/20




____________________________________________


5The parties are directed to attach a copy of the orphans’ court opinion of
September 25, 2019 to any future filings in this matter.

                                           -7-
                                                                                                                  Circulated 01/28/2020 02:16 PM




                      IN. tHE COURT OF COMMON PLEAS OF BUCKS- COUNTY, PENNSYLVANIA
                                               - .  .  . .       . .
                                                        ORPHANS' COU:RT DIVISION                                    (•"}I}r:r"·
                                                                                                                       ... :,�.:'rl . A ..''i·,'(,,'I
                                                                                                                                        l               '"'Or'R'l''
                                                                                                                                                  .. '. C  .... ,Jl.,t


                ·1N RE: ,$.A.F.,.p;,.JR.                                                   : No. 20l9-A9013

                          INVOLVNTARV'.TERMTNATION
                          0.F PARENT AL RIGJITS OF
                                                                                           .,.
                          K. 'll f   ,-      .....-_..
                                          •MF�


                                                                OPINlON
                 I.       INTRODUCTION

                                                                 --= ----�=----                  --�-- - - - --
                 (hereinafter "Appellant" or· "Mother") is the biological mother of S.A.F-P·. Jr., -(hereinafter

                 "Child") whose date of birth is April        ·111   20U, -and who is presently .eight (8) years· of age.

                 Mother has appealed to the Superiot Court from our July 8, 20.1.9 Decree.granting the Pethio11

                 filed by the Bucks .County Children. andYouth Social Services.Agency (hereinafter referred to as

                 the·''Ag�ncy'.') to �)1volµnta1:ify. TerminateherParental Rights as to Child. An ..evidentiary hearing

                 which established.the
                        .        .     factual basis for our decision was held on Match .27,. 2019..

                  it.     FACTUAL BACKGROU:l'c'D ANO PROCEDURAL                        msronv
                          At the March 27, 2019 hearing; the following relevant facts arid procedural history were

                . established:

                          Victoria Kane is a caseworker for the Agency who was assigned to Child's case in May

                 of 2017. She testified that there have peen referrals to the Agency involving Child since 2015,

                 and that tJ1� most recent referral which .opened .this case. occurred in 2016; She stated. that the


                                                                         l




-----·-�---·------·-----------------···-·······-·-...
                                                                        ...........




Agency sought an Emergency Court Order in .April .2017 as a result of reports of domestic.

violence and substance abuse in the home and "issues with. lack of supervision and Mother's

protective capacities." According to Ms. Kane, both biological patents were living on Mr;

R9111is property at the time and the domestic violence issues involvedthe "birth parents as well

as Ms: Feathers and her paramour, D-        Rlla" (N.T. 3/27/19; pp. 27"29:)

       Ms. Kane testified that mi Emergency Order was issued by the Dependency Court on

April 7, 2017, �••••
                ·   ..          l l!••••ll ! ! ll•••••P.                 On May 2, 2017, Child was

adjudicated dependent and placed in. the legaland physical custody of the Agency. Child was

placed with his maternal auntand uncle, S�C.-,!ind IAM•-·
                                                       . ·who are approximately

thirty (30) years old, and with whom he has consistently resided ever since. (Mother · is the

stepsister of Mr. M -) The Agency. thereafter developed a plan for Mother's reunification

With her child. (N.T. 3/27/19, pp. J:O, 76-77, 87.)

       The Agency's concerns for Child's reunification with Mother included the instability of

Mother's housing, since she was residing      at the   time in .a camper on a seasonal. campground;

Mother's unhealthy relationship with Mr. Rlllltand the history of violence between them; and

Mother's uncertain mental health, (N.T. pp. 3Q:..3l.)

        Ms. Kane. met with .Mother and Mr, R.. m June 14, 2017 to discuss. the steps needed

to
 . achieve
    .      reunification with·
                           .   Child,
                                 .    She
                                       .. informed
                                                . .. Mother
                                                      .  .  that       she            needed
                                                                                         . . to obtain stable


housing, a consistent source of income in. order to provide for Child, and a mental health

.evaluation. Mother was also ..advised that she. needed to maintain consistent visitation with the

child and submit to random drug testing. Ms. Kane Stated that Mr. Rosettiwas to be.a part of this

reunification process. (N.T. 3/27/19, pp. Jl-33;)


                                                  2
                Results from a June 2017 drug test indicated that Mr. R\.. testedpositivefor THC or

marijuana, 'but Mother's test was negative despite her previous disclosure that she had used

marijuana. Mother tested positive for THC on November 21, 2017, but she had refused                     to   be

tested on September 28) 2017; which was the date of her mental health. evaluation. Mother also

refused to submit to a drug test on November 2:1, 2018) and she did not respond               to Ms. Kane's
request fora drug test on December 13, 2018. Ms. Kane stated that Mt. Rlllf did not submitto

additional drug testing requested on November 21 .and December 13, 2017. (N:T. 3/27/19, pp.

"3· ·_.,.,5r··)
:J          »




                  When Ms; Kane first met with Mother, she expressed the Agency's concerns about

Mother's relationship with Mr. R- She said that most. of their subsequent conversations

regarding reunification with her child revolved around Mc R.. , his propensity for domestic

violence, and Mother's safety. Mother acknowledged that Mr. R- had a severe alcohol

problem, and. although the reunification plan had included Mr. R- up until 2018,. Mother

expressed indecisiveness over Mr, R-s participation in the reunification process as aresult

of ongoing domestic violence i11 the home andMr. R .. s failure to seek treatment for his drug

and alcohol abuse. Ms. Kane eventually advised Mother that as a result of Mr. R.."s lack of

compliance with the Agency's requirements, he was not approved to be part of the reunification

plan; and if Mother wanted to, continue.with the reunification, Mr. R,.rieeded to be either

compliant with the Agency's plan           or removed from it entirely. (N.T.   3/27/19, pp. 3$-:39.)

                   Ms, Kane was queried about the goal-change. hearing that was held before Dependency

Court Judge Robert.O. Baldi on January 14 and 15, 20 i 9, and evidence concerning a severe. knee

injur):' Mother had sustained in February 2018. Ms. Kane said that after· the. injury was reported to

her, she met with Mother on FebruaryZf and.March 6, 2018, and Mother related to her that the
                                                        ....
                                                        ..)
injury had been caused by a violent encounter with Mr.     It•    wherein they had been drinking,

and he pushed her, As .a. result, she fractured her knee, which required hospitalization: Evidence

presented at the goal-change. heating revealed,. however ' that when Mother
                                                                     .   ..
                                                                            was
                                                                              .
                                                                                heated
                                                                                   ·.
                                                                                        at the
                                                                                      . .....


hospital, she made untruthful reports to. the hospital· personnel that she had had an accident at

home and fell down the stairs; (N.T: 3/27/19, pp. 38-41, 65.)

       Neither Mother nor Mr. Riii has participated in any domestic violence           counseling,
although.it had been. discussed at the time Child came into the Agency's care. Ms'. Kane. noted

that while.she spoke to Mother on multiple occasions about the necessity for Mr. R 1!illltto either

obtain treatment or be    removed· front   her life, Mother would simply state that. follow-up

conversations. needed to occur With Mt. R - � and she continued to remain.indecisive about her

relationship with lrim.and his participation in the reunification process, Although Ms. Kane also

had individual discussions with Mr.   R11111, he never followed through with any ofthe Agency's
suggestions. (N.T 3/27/19 pp. 42-44:)

       Ms .. Kane advised Mother on multiple occasions.to obtain services) including therapy and

mental health. treatment.-She said Mother received an intake assessment in November of 2018,

and the first appointment was scheduled for December. 12. 2018, which was approximately

fifteen (15) months after the original evaluation.   Ms.   Kane stated that the Agency provided a

third-party parenting service to Mother through Links Reunification Services, but they were a

time-limited service which closed their case involvement after fifteen ( I 5) months, Ms. Kane

said that a Nurturing Parent Program began in August of 2017, which Mother successfully

completed. Mother was also referred to NOVA trauma counseling, but.Mother only attended one

(l). session. Mother has. also received services from K&S Consultants, a service referred by the

Agency to work with .Mother and Mr; R. to strengthen the family. Ms: Kane testified that
                                                 4
                                                                     . .-....



Mother will be discharged from that service soon, due to Mother's indecision as to Mt. R-3

participation in the reunification process. · The caseworker eventually narrowed Agency support

efforts to help Mother decide "whether Mr. R - .s going to be involved in her life and the

child's," (3/27/19, pp. 45-47.)

       The Agency attempted to assist Mother in finding. . alternative
                                                                 .  .  housing for Child, Mr.

R •. ind 'her through the Bucks County Housing Urik Information, The only program for

which Mother was eligible Was Bridge Transitional Housing. The application was submitted in

October 2017. However; there was a four to eight {4 to. 8) inonth waiting list, and after the

domestic violence incident involving Mr.�18' the appllcation was updated to remove him as

an applicant. Mother's application was denied in August of 2018. Ms. Kane .stated that she.

contacted the Doylestown Women's Center, but Mother had no interest in moving to a shelter.

(N.T.3/27/19,
         .    pp, 47-50.)
                    .


       Ms. Kane testified that Motherhas never explicitly said to herthat.sheis going to remove

Mr. Rosetti. from her life. Even after the goal-change hearing before Judge Baldi iii January

2019, after which the Agency reduced Mother's visitation with Child fro in twice .a week to. once

a month, Mother spoke only of spending less time at Mr.    RIB s residence, and has continued
to live with hint. Ms. Kane testified that every time she discussed reunification with Mother, she

advised her that she had to decide if Mr. Rlllllil was going to beinvolved in the process, and that

if she couldn't make that decision, she, had to decide whether to choose her son's welfare over

Mr; R·- �.T. 3/27/19. pp. 50-53, 64.)

       Child has been in foster care with the maternal aunt.and uncle since April of 2017, and he

enjoys an affectionate, comfortable and close. relationship with them. In .addition, there are two

(2) older adults residing in the home, with whom Child enjoys a loving, caretaking relationship.
                                               5
                                  Elementary School in llmlmlt. where heis academically on

track -. He has exhibited behavioral problems at school andin the foster home, but he has made

significant progress since his.initial placement in foster   care. He has a 504 Plan at schcol.and
.daily reports are provided to the foster parents and Ms. Kane, He also receives behavioral

therapeutic   Services through the Penn Foundation, meets bi-weekly with an occupational

therapist, and spends hours in school with a behavioral specialist consultant, Ms. Kane stated that

Child's behaviors have improved tremendously sincestarring at the school. (N.T. 3/27/19 pp. 5'.l-

.56.}

        On cross-examination by Mother's counsel, Ms .. Kane acknowledged that Mother

submitted clean drug tests cm September l2,. .2017 and March 6, 2018. and that Mother has been

compliant in meeting with the family therapist from K&S Consultants; She also acknowledged

that in the fall and Winter of 2017, Mother indicated that she was-overwhelmed because shewas

working, attending school to be a Medical Assistant, and dealing With the Itwelve ( 12} "Childl.ine" referrals. Six. (6) of those referrals involved abuse, times when Child

claimed Mr. RilJinjuted him, Mother was aware of those six referrals. (NT. 3/27/19, pp.              65.-
66:)

        Ms. Kane testified that she was concerned, about Mr. RIIJll's belligerence during and

after he has been drinking alcohol. She testified that Mother revealed that at one point Mr.

Riii had been drinking six (6) beers a day, and that Mr. Rt W ecelved an intake assessment

at Aldie in Doylestown for alcohol treatment      hi:   October 201.7. Regrettably,
                                                                              .
                                                                                      he did not follow
                                                                                                  .


through with any of thesubsequent treatment recommendations. ·(N.T. 3/27/19, pp. 6:5-'68.)

       Despite Ms. Kane's efforts to help Mother become independent, and despite Mother's

testimony at the goal-change hearing that police had been called at least five (5) times         to her
house for fights between her, and Mr. R .... and despite reports that           Mother    had left   Mr..
Rosetti 's residence   at least ten (10) times, sometimes for days at a time, and that Mr. F ... has
kicked her out of thehouse, Mother has always returned to Mr. R\            9   Ms. Kane stated that

when she   would discuss the domestic violence issue with Mother, Mother would suggest that she
is partly to blame. {N.T. 3/27/19, pp. 68.-70.)

       Ms; Kane stated that the nrost recent ChildLine referral occurred iii ApdL20l 8, when she

received a report that a "concerning video" had been discovered. on the Child's il'ad. As a result

of the subsequent Child Protective Services investigation, Judge Baldi issued a. protective No

Contact Order and a No Visitation Order for Child for approximately two (2) weeks, after which

Mother was allowed .subsequent.supervised visitation, {N:T. 3/27/19, pp. 70"74.)

       Ms. Kane confirmed that Mother testified at the goal-change hearing before Judge Baldi

that Childwas ruining her-relationship with Mr. R- (N.T. 3/27119; p. 74.)



                                                   7
       Pursuant to questioning by the court-appointed Child-Directed Counsel Timothy Barton,

Ms. Kane testified that Child feels very safe and comfortable with his aunt and uncle. The aunt,

S-     Cllllr.   is employed as. an assistant teacher for toddlers at -

••••; and the uncle, C• Iv 11111• works full-time for a funeral home. Ms. Kane

observed that the foster parents are very protective of Child and involved in his         school   and

activities, which include soccer, Boy Scouts and fishing. They reside in"..   •h••••••
                                                                   Montgomery County; and Child

enjoys spending time   outdoors.   The   two   older. adults who own and reside at the residence are.

E. S- and her husband, Who, are in their 70's. Ms, Karie testified that the. S..... are

completely supportive of the foster care placement and want Child to reside with them as ions as.

possible. (N.T; 3/27/19, pp; 76-81.)

       Ms. Kane described the visitation schedule that was established for Mother and Child

during the two years he has spent in foster care. Mother initially had a supervised Visit once a

weekwhich was increased to twice a week in June of 201 7. In October 2017 Mother was granted

unsupervised visitation, which continued until June of 2018., when she was again placed on

supervised visitation due to reports the Agency received; Mother resided with Mr.      �\911at the
time and she understood that he was riot permitted to. attend the visitations. (N.T. 3/27119, pp. 81 �

83.)

       Pursuant to a Dependency Court Order; Mr. W... was to have no contact with Child,·

and he was required to undergo a Risk Assessment Evaluation, which he failed to do. Ms. Kane

stated she had multiple conversations with Mother in which she advised her that Mr. R, ...was

art obstacle to her reunification with Child, but Mother was very defensive and angry, and at one

point stated that they (the Agency) should "just keep the child," Ms. Kane said that despite the
                                                    8
                           ·· �




"multiple productive· conversations" she .had with Mother. suggesting she extricate herself from

her relationship with Mr. R ... Mother would shortly afterward. resume.living with him, (N:T.

3/27/19, pp. 84�86.)

       Corey Asner is a family therapist employed by K&S Consultants, which provides a

therapeutic 'support program to families. referred by the Agency. She testified that on August 3,

2017, she was assigned to work with.Mother on reunification with Child. She initially met with

Mother .once a week, and Child would be involved. every other week. She stated that initially Mr. (2.

4•&•    was: to be. part of the reunification process, but        due to   his noncompliance   and
uncooperative attitude, his involvement was terminated. (N. T. 3/27/19; pp. gg .. 92.)

       Ms.   Asner testified that her initial focus was on rebuilding Mother's parenting.

relationship with Child, but that.she
                               .      shifted to working on Mother's mental health, including. her

anger, depression and relationships with Child and. the foster parents. She said the clear

expectation was for Mother to obtain ,a . safe and stable
                                                       .  environment for Child, and for Mother to

make the-choice of either her child.or Mr. Rlllf. She stated that despite those expectations;

Mother struggled with that decision. (N.T. 3/27119, pp. 92�94.)

       Ms. Asner testified that Mother appeared at their sessions on two (2) occasions· With

physical injuries, The first occurred. on February 20, 2018� when Mother. had on a leg brace and

related to her that she had had an altercation 'with Mr. R� �11 the second 'incident, on July 13,

2018, Mother had a bruised eye; which she .related was due to another altercation with Mr.

R... Despite their conversations concerning .her safety and the traumatic impact these events

· were having on Child, Ms. Asner noted that Mother did not pursue the recommendations to      seek·
the assistance of the. women's shelter, and Mother eventuafly returned to Mr. R .... (N.T.

3/27/19, pp. 94-97:)
                                                 9
       On cress-examination by Mother's counsel) Ms. Asner said she believed that Mother had

made progress on some .of the goals of the treatment plan, including improved self-confidence

.and communication with the foster parents, but was still working through. the            issues with
domestic violence and safety. She related that Mother appeared to have a positive and loving

relationship with Child. (N.T. 3/27/19, .pp. 97HlOO:)

        The next.witness at the March 27, 2019 evidentiary hearing was Mother. She testified on

direct examination that she has been employed by Giant for eight (8) years and works twelve

(I 2) hours a week, which is .not enough to sustain herself. She has obtained additional

employment as a· housecleaner earning Sixty dollars ($6{LQO) every other week, arid also started

employment.at Turkey Hill on March l, 2019, where. she. expects to work twenty to tweilty-:five

(20 to 25) hours.perweek. (N.T. 3/27/19, pp. 101-108.)

       Mothertestified that she is again on the waiting list for housing with the Bridge Program.

She stated her Initial application for the program was denied because she wasn't working

enough. She stated that i11 order to. obtain more stable housing in the interim, she and Child can

reside at her friend Sara'shouse. (N.T. 3/27/19; pp. l08HIU.)

       Presently, Mother sees a psychiatrist at Penn Foundation every month for her mental

health treatment, and prescribed medication has improved her depression. She has also started

with a. Recovery Coach, who helps her with "everything," including. housing. (NS, 3/27/19, pp.

l H-112.)

       During Mother's. two-hour unsupervised visits with Child, they would go to the park and

visit his eighteen-year-old sister. When asked about the evidence of Mr. R..at;s noncompliance

with the reunification process, Mother stated that she has asked him numerous times to comply;

but "can ;t make. him do. .anything." She stated she wants him to be part of the .process, but that it
                                                 10
               is "very hard" forher and she "doesn'twant to pick.a man over my son," (N.J: 3/27/19, pp. 112-

               114.)

                        Mother acknowledged on cross-examination that she has been told repeatedly that. she has

               to make a choice between her son and Mr. R..., and that she has been advised repeatedly that

               it is not safe to have Mr. R... in the presence of Child. She stated, however; that "that was

               happening when there was drinking going on;" and she insisted he is rto longer drinking When

               asked why Mr. R... was absent from this hearing, she said she was advised that he should not

               attend. She confirmed that she has riot made a decision. to "move on" from Mr. �· (N.T.

               3/27/19, pp. 114�1 l 7.)

                        On cross-examination by Ms. Home, the Guardian adLitem, Mother acknowledged that

               she was aware that Child has made multiple disclosures of abuse by Mr.        R.41111 She denied that
               Child told her    that Mr. � "calls him a little fucker, stupid, arid nigger,     spic, Puerto Rican,"

               but Mother acknowledged that she heard that testimony at the goal change hearing in January.

               She denied that the Penn Foundation had found her housing, and that she told the case. manager

               that it was not what she was looking for. She admitted. that she told. Child that he is a liar in

              reference to a disclosure he made in April.regarding Mr. R        a 1 but denied telling him that he
              was ruining her relationship with Mr.     R/JtltJJIII.. When questioned .as to her inability   to take the

              most significant step and· leave Mr: 'Rllllll she acknowledged that she has 'not left him but

               insisted that she "had done everything that   you guys (the. Agency) have asked me to do!' (N.T.
               3/'l,7/19, pp. 117 .. 121.)

                       On cross-examination by Mr. Barton, Mother said she        had been   living with     Mr. R...
               for three-and-one-half (3Y2) years. She acknowledged that        Mr. R-had a severe drinking
              problem during that time, and that. it .had not been a good environment for Child. When .asked if
                                                                11




--·-------·-------··"··-----..···-······· ..··..·····
                                                                       ...........




she would agree that it would. not only be a bad situation for Child to live with her and Mr,

R... but that reunification with Child would also not be ideal as long                  as she maintained her
relationshipwith Mr; R...,, she replied "Yes and no." (N.T. 3/27/19� pp.121-'123.)

         While ackrrowledging thatshe was very frustrated by Mr. R'llllll�s noncompliance With

the reunification process, Mother admitted that she still wanted Mr.                 R4111f to be part of the
family   structure, although she   also admitted that    it has not been, and would not be; a, safe
environment.for Child. (N.T: 3t27/J9j pp. 124-126.)

         As the Child-Directed Counsel.for Child, Mr. Barton noted at the March 27, 2019 hearing

that he had reviewed the entire case, met with the appropriate parties; and believed that he had

established an appropriate attorney-client and personal relationship with Child. He related that

Child wanted him to state to the Court that Child wished to· continue Jiving with his aunt and

uncle in their residence, where he felt comfortable and safe, and which he now considered his

home. He said Child acknowledged that d1ere have been problems with his behavior, but

appreciates the therapies and opportunities. available to him, and believes he is doing much.

better. Child related to him that he enjoys .sehool and wants to remain there; but Child also

stressed that he.misses his morherand expressed a desire for increased visitation with her. Child

also asked ifhe could see his father more often. (N.T7. 3/27/19, pp. 126-131:)

         On July 8, 2019, after careful considerafionof this matter, this Court entered a Decree

granting the Agency's Petition for Involuntary Termination of Parental Rights and Duties, which

terminated Mother's parental rights as to. Child.

         On August 1, 2019, Mother. filed a timely appeal to the Superior Court of Pennsylvania

from our Decree of July .8, 20.19.



                                                    12
                                                                    ····"··.:




III.   APPELLANT'S STATEMENTOF MATTERS COMPLAINED OF ON APPEAL

       Appellant's Notice of Appeal was accompanied by a Concise Statement of Matters

complained of on Appeal pursuant to Pa. R.A.P. I 925(a)(2), which is repeated, verbatim, as

follows:

       1. The. trial court erroneously granted Rucks County Children & Youth Social
       Services Agency's (hereinafter referred to as "Agency") petition to involuntarily
       terminate (he parental rights of Appellant pursuant to 23' Pa. C:S.§ 25 II (aJ(2)
       when the Agency had failed to prove the grounds thereunder by clear and
       convincing evidence.                 ·           ·

       2, The trial. court erroneously granted the Agency' s petition -to involuntarily
       terminate the parental rights of Appellant pursuant to. 23 Pa. C.S. § 2511(a)(5)
       when the Agency had failed to· prove the grounds thereunder by clear and
       convincing evidence,

       3. The trial court erroneously granted the Agency's petition to involuntarily
       terminate the parental rights of Appellant pursuant to 23 Pa .. C.S.. § .251l(a)(8)
       when the Agency had failed to prove the grounds thereunder by clear and
       convincing evidence,                          .

       4. The trial court erroneously moved its inquiry to the needs and welfare of the
       children pursuant to 2J Pa. C.S. §2511 (b) and erroneously found that termination
       would best meet said needs and. welfare . when the Agency had failed to prove
       grounds for involuntary termination      of
                                                parental tights pursuant. to the grounds
       alleged under 23 Pa. C,S. §2511(a)(2), (5) and (8) by cleat and convincing
       evidence.

       5.. The trial court erroneously found that the needs and welfare of the child as
       contemplated under 23 .Pa. C:S. §251 l(b) were best met by terminating the
       parental rights of Appellarit.


IV.    D1SCUSSION

       Termination of parental rights is governed by Section 2511 of the Adoption Act, 23

Pa;C.S.A.. §§ 21'01-2938, whichrequires a.bifurcated analysis, as follows:

           Initially, the focus is on the conduct of the parent. The. party seeking
           termination must prove by clear and convincing evidence that the
           parent's conduct satisfies the statutory grounds for terminationdelineated
                                                 13
                                                                       .........




           iii Section 251 l(a) .. Only if the court determines that the parent's conduct
           warrants termination of his or her parental rights does the court engage 11)
           the second part of the. analysis pursuant to Section 251 ljb);
           determination of the. needs and welfare of the child under the standard of
           best interests of the. child. One major aspect of. the needs and welfare
           analysis concerns the nature. and status of the emotional bond between.
           parent and child, with close attention paid .to the effect :on the child of
           permanently severing any such bond.

In re Adoption ofCD.R., 111 A.3d 1212, 1215 (Pa.Super, 2015)citing]n re LA1., 92JA2d 505,

511 (Pa.Super. 2007) (citations omitted).

       Here; Appellant has challenged the Agency's termination of her parental rights pursuant

to §2511 (a)(2), (5), and (8},which provide, in pertinenrpart, as follows:

        (a) General rule. - The rights. of a parent in regard. to a child. may be terminated
        after .a petition filed on any of the following grounds:             ·

                   (2) The repeated mid continued incapacity, abuse, neglect or refusal
           of the parent has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental well-being and. the
           conditions and causes of theincapacity, abuse, neglect or refusal cannot or
           will not be remedied by the parent       ·          ·

                    (5) The child has been removed from the care of the parent by the
            court or under a voluntary· agreement with an agency for a period of at least
            six months, the conditions which led to theremoval or placement ofthe child
            continue to exist, the patent cannot or will not remedy those conditions
            within a. reasonable period .of time, the services .or assistance reasonably
            available to .the parent are . not likely to remedyfhe conditions which led to
            the removal or placement of the child within a reasonable period of time and
           'termination of the. parental rights would best serve the needs and welfare of
            the child.

                   (8) The child has been removed from the care of the parent by the
           court or under a voluntary agreement with an agency, 12 months or ino.re
           have elapsed from .the date of removal or placement, the conditions which led
           to the removal orplacement of the child continue to exist and terminationof
           parental rights would best serve the needs. and welfare of the child,

       As the party seeking termination, the Agency bore the burden of establishing by clear and

convincing evidence. that grounds existed for terminating Mother's parental rights: Clear and
                                                14
convincing evidence means. testimony that is so "clear, direct, weighty, and convincing as to

enable the.trier ..offact to come to a clear conviction, without hesitation, of the truth of the precise

facts in issue." In re M1i!/., 106 A.3d 114, 117 (Pa;Super.2014) (internal citations omitted),

        "[Tjhe complete and irrevocable termination ofparental rights is one ofthe most serious

and severe steps a court can: take, catryi11g with it great emotional impact for the parent and the

child." Iii re C.P. 90.1 A.2d 516; 520 (Pa.Super. 2006). "Because of the importance placed on

the family unit, governmental intrusion into the family, and disruption of the. parent-child

relationship, is warranted only in exceptional circumstances;" .and "only upon a. showing of clear

necessity. ;, . Even when such intrusion is necessary to protect the child, every possible effort must

be made to reunite the family. hi addition, all circumstances must be considered when analyzing

a parent's performance or non-performance of parental obligations .. A parent's performance must

be measured in light of "what     would be expected of an individual in circumstances which the

patent under examination finds himself (or herself}." In re Miusock, 611 A2,d 737, 742.:743

(Pa.Super. 1992) (internal citations omitted).

        In reaching a decision following a termination proceeding, the trial court's initial focus is

on the conduct of the parent and whether his or her conduct justifies termination of parental

rights pursuant to the pertinent. statutory provisions. In re B.L.L., 787 A.2d 1007 (Pa.Super.

2001). Only if the statutory grounds for terminatiorr are established, pursuant to §2511 (a), does

the welfare ofthe child .. become the court's paramount consideration, and the court must reflect.

on whether. termination will best serve the child; focusing on the .developmental, physical, and

emotional needs and welfare of the child pursuant to §25 n (b). Inre LJ.1., 923 A2d at 5 ll ,

        Following the hearing in. the present case, and upon careful consideration of all of the

testimony and evidence presented, we determined that the Agency inet its burden of
                                                   15
.demonstrating clear and convincing evidence in support of the termination of Mother's parental
rights.

          A. THE AGENCY PRESENTED CLEAR AND CONViNCING EVIDENCE lN
          S:UPPORT OF TERl\HNATING THE PARENTAL RIGHTS QF MOTHER
          PURSUANT TO SECTIONS 251l{a)(2), (5:), and (8)0F THE ADOPTION ACT

          It is clear that in   a termination proceeding,   the initial focus is on the conduct of the

parents .. In re A.D., 93 A.3d 888, 896 (Pa.Super, 2014). The statpte does not require. aggregate

conditions of incapacity, abuse and neglect in order for a court to terminate parental fights.

Rather, the statute clearly states one condition is sufficient. if the court finds that there is clear

and convincing evidence to establish that the probability of a parent performing his or her

parental duties is very low, the. court may terminate parental rights. In. re Z.P. ,<994 A2d H 08,

l 126(Pa.Super. 2010).

          L Termlnation of Mother's ParentalRights.is Warranted Pursuant to §25ll(a)(2)

          Pursuant to Section 25J l(a)(2) of the Adoption Act, termination of parental rights is

permissible if'the following three elements are. met:

            (l.) repeated and continued incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the child to be without
            essential parental care, control or subsistence necessary for his physical or
            mental well-being; and (3) the causes ofthe incapacity, abuse, neglect or
            refusal cannot or will not be remedied.Za re Adoption ofM,E.P., 825 A.2d
            1266, 1272 (Pa.Super. 2003) (citation omitted),

            The grounds for termination due to parental incapacity that cannot be·
            remedied are not limited to affirmative misconduct. To the contrary.jhose
            grounds may include acts of refusal as well as incapacity to perform
            parental duties .. In rt: A.L.D1; 797A.2d 326, 337 (Pa.Super. 2002) (citations
            omitted) .

.In re Adoption ofC.D,/l., Ll l A.1d at 1216 ..



                                                   16
                             ,   ..-...                                       ...... . .




        Iii the instant case, the Agency has alleged that Mother is incapable of patenting Child.

In order to terminate the parental rights. of Mother; the court must not only find.incapacity, but it

must also find that .the conditions which cause Mother's incapacity are irremediable. We

determined that the Agency did present clear and convincing evidence which not                       only
established. Mother's incapacity, but also demonstrated her inability to remediate the conditions

that warranted the termination of her parental rights.

        Th� testimony · of the Agency caseworkers revealed that the first referral to the Agency

involving these parties occurred in 2015 and that there.had been twelve (12) subsequent referrals,

six (6) of which involved claims. of abuse of Child by Mother's. paramour, Mr. Rlll!ll and of

which. Mother was plainly            aware'.   Furthermore, the referral which opened, the present case

occurred in 2016,, arid the most recent referral occurred in April 2018, after Child had already

been removed from Mother's custody in April 2017. The testimony presented at the hearing

convinced this Court that, unfortunately, Child was clearly in danger when he. was in the

presence. of Mr. R... It also revealed that although Mother wanted Mr. R- to be involved

in the reunification process; his behavior and conduct demonstrated that he did not. want to be

part of that process! and he continually refused to meaningfully. participate in the reunification of

Mother and Child, Mr. R_. would not take the necessary actions or follow suggestions to

remediate, his violent behavior 'in order to establish       a:   safe and nurturing environment in which

Child could grow up; This Court was convinced that, to the-eontrary, Child would be exposed to

frequent danger and.denigration while. in Mr. R�;s presence.

       This Court further observed that Mother had exhibited a. significant amount of instability

· in her life, including unstable housing arrangements and mental health. issues. Although .. she had
made some efforts to remedy this instability and was receiving some treatment for her mental
                                                        17
                                        --   -.




            health;. Mother had not pursued with . appropriate vigor the goal of securing and maintaining

            stable housing for Child and herself. She had. apparently dismissed alternative housing thai had

            been offered to her, and· appeared incapable of appreciating the. necessity for providing a stable

            home environment for her son, Mother appeared more interested in returning to her cohabitation

            with Mr. Rosetti than in establishing a stable home for Child and herself.

                   The most regrettable .aspect of Mother's relationship with her child was her undeniable

            and continuing inability . to choose her son over Mr. R.., and her failure to reject the

            tumultuous, unstable and violent relationship she shared with. him. While Mother had been

            severely physically injured by Mr. R.... on at least two (2) occasions of Which the caseworkers

            were aware, while the police had been called numerous times to Mr. R.... 's residence to

            diffuse altercations between them, and while she acknowledged that such an environment would

            have a traumatic effect upon Child, Mother continued to be completely incapable of extricating

            herself from her abusive and harmful relationship with Mr.         :R.-.    Although Mother has been

            continually advised by everyone who worked with her and offered support and therapeutic

            services over the· last several years that she must cease her relationship with Mr. R.. if she is

            to be reunited with her son, she has refused to do so.
                   We also noted that Mother has created excuses for her physically violent and
            inappropriate relationship with Mr. Rosetti by suggesting, that she. was partly to blame for the

            violent encounters with him, and by insisting that he no longer consumed alcohol. We. did not

            find such testimony convincing.

                   Mother's repeated and continued refusals to cooperate with reasonable Agency objectives
            which require her to. terminate her relationship with          M.r. Rallf clearly    and convincingly

            demonstrated.her incapacity      to   consistently perform parental duties. over a significant period of
                                                                 18




··--··----·-··--···------·-----
                           ·�..




time. It is revealing that Mother would continually place herself in a situation in which she

would have to apologetically explain that she "doesn't want to pick a man over my son." Mother

has denied Child the parental care necessary for his physical and mental well-being by permitting

his continued exposure to the physical and mental abuse foisted upon him by Mr. R..; and

then by failing to take the steps necessary to protect him from · that abuse. Such continuous

incapacity and refusal clearly and convincingly warrants termination of Mother's parental rights,

       2, Termination ofMother's Parental Rights is Warranted Pursuant to §251l(a)(5)

       The Agency was able tc prove clearly and convincingly; pursuant to. §2511 (a)(S), that

Child has been in care for six (6) months or more after removal from Mother's care by

Dependency Court, that the reasons for such. placement continue to exist. and that those reasons

are not likely to be remedied within a reasonable time,

       Decisional law instructs this Court to evaluate the individual circumstances of a case, and

consider all explanations offered by the parent facing termination of his or her parental tights

When determining if the evidence, in light of the totality of circumstances, clearly warrants

involuntary terminatiot'l. In re .R.LS., 36 A.3d at 572. Based .on the evidence and testimony

provided regarding Mother's circumstances, arid in accordance with the pertinent statutory and

decisional law. we found that Child has lacked the proper parental care and control necessary for

his well-being on a continuing basis. per §2511 (a)(S).

        We incorporate our factual recitation in Sections II and Ill AL, �, into this section of

our Opinion. Based on the testimony we heard. not only from Agency witnesses, but from Mother

herself we determined that Mother has rrot adequately remedied her parental incapacities so as to

appropriately be able to provide and care for Child. Unfortunately, the evidence is. clear and

 convincing that she cannot and will not remedy those conditions within a. reasonable time period,
                                                .1.9
       3. Termination of'Mother's Parental Rightsis Warranted Pursuant to §25Il(a)(8)

       The Agency also metits burden ofproving, pursuant.to §251l(a)(8),thatChild has been

in care for at least twelve (12) months, as Child was placed in the Agency' s care in April 2017,

after removal from Mother's care by the Dependency Court. The additional requirement set forth

in §2511 (a)(8), that the. conditions which led to the removal or placement of the child continue to

·exist, has been detailed in the preceding sections of this Opinion.

       hi addition, the Court must determine that termination of parental rights would best.serve

the needs and welfare. of the child. As discussed above, this Court determined that removal.of

Child from   Ivfother's   care was necessary to protect him front the present and continuing abuse

that he experienced from Mr. R.. and from which Mother was unwilling and incapable of

protecting him. It was also clear that Child had been. placed iii a safe, comfortable and loving

environment with his foster parents, D• M ... and.               se c•. and the s•s,c who own the
farm house in which he resides and now considers his home. Child has expressed that he wants

to remain with his fosterparents. Moreover, Child has expressed his appreciation for, as well as

his desire to remain, in his current school, and he is receiving. the necessary therapeutic services

and treatment that are resulting in. improvement in his behavior and overall well-being.

        The Agency clearly and convincingly established the criteria .set forth in                     i3. Pa.c:s.
§25ll(a) (2);(5), and ($) for termination.' Accordingly, we. next examined, pursuant to Issue

Numbers 4 and 5 of Mother's Concise Statement of Matters, along with 23 P'1..C.S. §2Sll(b),

whether the termination of Mother's parental rights serves the best.interests of Child, considering

his developmental, physical, and emotional needs and welfare. We found that itdoes so.



I We reiterate that the Superior Court need only agree with the trial court's decision as   to. any one subsection of
§251.1, in.order toaffirm termination of parental rights. In re M.M., 106 AJ;d I 14.
                                                       20
                                                                                   C.
       B .. TERMlNATlON OF MOTHER'S PARENTAL RIGHTS IS WARRANTEQ
       PURSUANT to §25ll(b) of tile.ADOPTION ACT

       As noted above, Child has resided with his present foster parents, S-             and   o•
M4lllt, who is Mother' s stepbrother.. since April 2017;    Ms. C-. and Mr.      M... are. very

loving and attentive to Child, and involve him in many activities .including soccer, Soy Scouts

and fishing, In addition, the s•s; the older couple who own the farinho�se in which they all

· reside, are very. receptive and. welcoming of Child, and they wish for him to remain in .their

household.

       Child does not have special medical needs, but as a consequence bf the disruptive and

destructive behavior he has exhibited at school; he is 'receiving wraparound services through

Penn Foundation, as well as mobile therapy from Behavioral Health Rehabilitative Services,

.along with other behavioral specialistand therapeutic support services. Ms.. Kalie .testified that

Child's behavior has improved over lime, apparently due in part, to participation in these

services.

        We also noted that Mr. Barton, the court-appointed legal-interests counsel for Child,

expressed on behalf of Child that although he misses his mother arid wished for increased.

· visitation with her. Child appreciate� his current place.menfwith Ms, C.. and Mr.   M� and

wishes to remain in their household, which he...now considers his home. Child acknowledged that

he has exhibited behavior problems, but apparently appreciat�sthethe1:apy and opportunities he

has received, and believes he. is doing muchbetter. In addition, Child enjoys the school he is

currently attending, and wants to remain there. Clearly, Child is improving if not thriving .in his

current placement.



                                                21
       When considering what situation will best setve a child's needs and. welfare, the trial

court.must examine the status of the natural parentalbond and whether terminating
                                                                            .
                                                                                  the natural
                                                                                       .    .


parent's rights would destroy somethingin existence that is necessary and. beneficial.to the child.

            When conducting a bonding analysis, the court is not required to use expert
            testimony. .Social workers and caseworkers can offer evaluations as well.;
            Additionally, Section 2511 (b) does not require a formal bonding
            evaluation ... "Above all else. ... adequate consideration must .be given to the
            needs and welfare of the child."... A parent's own feelings of love and
            affection. for a child, alone, do not prevent termination ofparental rights ...
            Before granting a petition to terminate parental rights, it is. imperati ve that a
            trial court carefully consider the· intangible dimension of the needs and
            welfare pf a child-the love.iccmfort, security, and closeness--entailed in a
            parent-child relationship, as well as the tangible dimension. Continuity of
            relationships is also important to a child, for whom severance of close.
            parental ties is usually extremely painful. The trial court, in considering
            what situation would best serve the child's needs and welfare, must examine
            the status of the natural. parental bond to consider whether ter111i1111ti11g the
            natural parents' rights would destroy something in existence that is
            necessary and beneficial.

111 re ZP.
        . , 994 A .. 2d 1108,
                            . 1121 (internal
                                      .      citations
                                                .      omitted).

       In this matter, we observed that the termination of.Mother's parental rights advanced by

the Agency was. supported by Mr. Barton in his capacity· as Child-Directed Counsel for Child.

Mr. Barton offered the Court insight into Child's positive feelings for his. foster parents, his

residence   and    his school. Although Child still maintained a natural bond with Mother, as

exhibited   by   his desire for increased visitation with her, he nevertheless clearly appreciated his

current circumstances and wished .to convey to the Court his .desire to remain permanently with

his aunt and uncle, whom he apparently readily accepted as the important decision-makers .in his

life. Child also professed his desire · to continue. his attendance at his school,"I        ••••1t
Elementary, where he was progressing academically and where he received behavioral


                                                   22
rehabilitative and therapeutic. services, which he recognized were responsible for improvements·

in his behavior and well-being.

           Out appellate courts have long held that parental bonds may be properly terminated
 1
' ••   .when preservation of the parental bond would consign a child to an.indefinite, ui1happy;ai'id

unstable future devoid of the irreducible minimal parental 'Care to which that child is entitled." In

re.' J. W, 578 A.2d 952, 958 (Pa.Super. 1990).

           Mother's ambivalence regarding the choice     of continuing   to. live with Mr: R..,,   her
paramour, whom she acknowledges becomes verbally and physically abusive when he drinks

alcohol.versus leaving him and independently eating for her son, is palpable. Mother agrees that

it would he. a "bad situation" for Child to Iive with. Mr. R... ; she understands it would be

unsafe for Childas well as for her. Yet, Mother has chosen to continue to live with Mt.       R4111t,
a situation which is untenable. for Child. Mother's actions and failure to act, then, speak volumes

about her parenting choices.

           After balancing' considerations of Mother's continuing inability to remedy her parental

.incapacities which    have   repeatedly subjected Child to instances ofneglect .and abuse, against

Child's needs for permanence and stability, this Court appropriately concluded that it was in the

bestinterestsof Child to grant the Agency'sPetition to Terminate Mother's Parental Rights.

V.         CONCl..lJSION

           Mother has long-placed herself in the unenviable position in which she has been required

to make a decision as to whether she cap achieve reunification with her. son or 'continue her

relationship with her abusive      paramour.· While   we do not doubt that Mother loves Child; her

inability    to make the decision to do what is best for her son speaks voltimes as to her incapacities

as an adequate parent. For .all ofthe reasons noted above, then; we respectfully submit that .our
                                                    23
Decree of July 8, 2019, granting the Agency's Petition to Involuntarily Terminate Mother's

Parental Rights, should he affirmed.

                                                BY THE CQURT."




                                                . . . B... ILMAN,
                                                GARY
                                                         t .    ·.           . J.
                                                         I,         .
                                                              ·�.




                                           24